319 F.2d 531
James W. RALPHv.HARRY ZUBIK COMPANY, Inc., Appellant.
No. 14348.
United States Court of Appeals Third Circuit.
Argued June 21, 1963.
Decided July 31, 1963.

Appeal from United States District Court for the Western District of Pennsylvania; Louis Rosenberg, District Judge.
Martin E. Geary, Esquire, Pittsburgh, Pa., for appellant.
Lloyd F. Engle, Jr., Pittsburgh, Pa. (Wilner, Wilner & Kuhn, Pittsburgh, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, STALEY, Circuit Judge, and STEEL, District Judge.
PER CURIAM.


1
We have examined carefully the record in this case and have considered the arguments of the parties. We perceive no substantial error in the proceedings. Accordingly, the judgment appealed from will be affirmed. D.C., 214 F.Supp. 145.